Case 6:21-cv-00043-ADA-JCM Document 1-11 Filed 01/18/21 Page 1 of 16
                                                                       1



 1                            REPORTER'S RECORD

 2                    TRIAL COURT CAUSE NO. 20-1782-C425

 3
                                          )
 4                                        ) IN THE DISTRICT COURT
                                          )
 5                                        )
                                          )
 6                                        )
      IN THE INTEREST OF                  ) WILLIAMSON COUNTY, TEXAS
 7    THE STATE OF TEXAS                  )
                                          )
 8                                        )
                                          )
 9                                        )
                                          )
10                                        ) 425TH JUDICIAL DISTRICT

11

12

13                     ------------------------------

14                                   HEARING

15                     ------------------------------

16

17

18

19        On the 10th day of November, 2020, the following

20   proceedings came on to be heard in the above-entitled and

21   numbered cause before the Honorable Betsy Lambeth, Judge

22   presiding, held virtually via Zoom, in Georgetown, Williamson

23   County, Texas;

24

25        Proceedings reported by machine shorthand.


                        Mandi M. Alvarez, CSR
Case 6:21-cv-00043-ADA-JCM Document 1-11 Filed 01/18/21 Page 2 of 16
                                                                       2



 1                           A P P E A R A N C E S

 2
     SHANNON FRANCIS,
 3   WILLIAMSON COUNTY ATTORNEY'S OFFICE

 4   DANIELLE GILLIAM,
     LEGAL ASSISTANT TO SHANNON FRANCIS
 5
     CHRISTOPHER J. DAVIS,
 6   WILLIAMSON COUNTY ELECTIONS ADMINISTRATOR

 7   STEVE ARMBRUSTER,
     CHAIRPERSON FOR THE WILLIAMSON COUNTY REPUBLICAN PARTY
 8
     KIM GILBY,
 9   CHAIRPERSON FOR THE WILLIAMSON COUNTY DEMOCRATIC PARTY

10   RICHARD STONE,
     THE HILL COUNTRY NEWS
11
     MARCO ORTIZ,
12   PRESIDENT OF TAYLOR ISD BOARD OF TRUSTEES

13   JENNIFER FAVREAU,
     DEPUTY ELECTIONS ADMINISTRATOR
14
     TONY DALE,
15   PRIVATE CITIZEN

16   JENNIFER MILLER,
     ROUND ROCK ISD ELECTIONS COORDINATOR
17
     RON MORGAN,
18   DIRECTOR OF DISTRICT COURT ADMINISTRATION

19

20

21

22

23

24

25


                       Mandi M. Alvarez, CSR
Case 6:21-cv-00043-ADA-JCM Document 1-11 Filed 01/18/21 Page 3 of 16
                                                                           3



 1                   (Virtual Proceedings Begin 1:41pm)

 2                   THE COURT:    We are on the record in cause number

 3   20-1782-C425, In the interest of the State of Texas.

 4   Ms. Francis, if you would please announce for everyone here, I

 5   think that would be helpful.

 6                   MS. FRANCIS:    Sure.     My name is Shannon Francis,

 7   I am an Assistant County Attorney with the Williamson County

 8   Attorney's Office and I'm here today on behalf of Christopher

 9   J. Davis, the Williamson County Elections Administrator.          I

10   believe we also have with us Steve Armbruster, the chairperson

11   for the Williamson County Republican Party and Kim Gilby, the

12   chairperson for the Williamson County Democratic Party.

13                   THE COURT:    If I could have everyone else

14   announce so we have a clear record of who is present, please.

15                   MR. STONE:    Your Honor, my name is Richard

16   Stone, I'm with The Hill Country News.

17                   MR. ORTIZ:    Your Honor, my name is Marco Ortiz,

18   I am president of the Taylor ISD Board of Trustees.

19                   MS. FAVREAU:    Your Honor, I'm Jennifer Favreau,

20   the deputy elections administrator.

21                   THE COURT:    I see we have Tony Dale on as well?

22                   MR. DALE:    Yes, Your Honor, Tony Dale, private

23   citizen.

24                   THE COURT:    And Danielle Gilliam?

25                   MS. FRANCIS:    Yes, Your Honor, that's my legal


                       Mandi M. Alvarez, CSR
Case 6:21-cv-00043-ADA-JCM Document 1-11 Filed 01/18/21 Page 4 of 16
                                                                            4



 1   assistant.

 2                   THE COURT:    Someone has called in; who is the

 3   call-in?

 4                   MS. MILLER:     Jennifer Miller, Round Rock ISD

 5   Elections Coordinator.

 6                   THE COURT:    Is Steve Armbruster present?

 7                   MR. ARMBRUSTER:     Yes, ma'am, I am.

 8                   THE COURT:    And, Kim Gilby, are you present?

 9                   (No Response)

10                   THE COURT:    Ms. Gilby, you may have been muted.

11   If you could please un-mute and state your name.

12                   (No Response)

13                   THE COURT:    Ms. Gilby?

14                   MS. GILBY:    Sorry, sorry, my computer was not

15   cooperating.   I am so sorry.

16                   THE COURT:    That's ok.

17                   MS. GILBY:    I'm Kim Gilby, I am so sorry.

18                   THE COURT:    That's ok, it happens.      I can't tell

19   you how many times it happens.      You are the chair for the

20   Democratic Party of Williamson County?

21                   MS. GILBY:    Yes, ma'am, I am the chair of the

22   Williamson County Democratic Party.

23                   THE COURT:    And we also have Ron Morgan on, he

24   is the Director of District Court Administration.         If I could

25   please have everyone raise your right hands to be sworn.


                       Mandi M. Alvarez, CSR
Case 6:21-cv-00043-ADA-JCM Document 1-11 Filed 01/18/21 Page 5 of 16
                                                                               5



 1                    (All Parties Sworn)

 2                    THE COURT:   Before we get started, I want to

 3   state the obvious for all of the parties.       As District Judge of

 4   the 425th District Court, I was on the ballot this election

 5   cycle.   I have just had a conversation with Billy Ray

 6   Stubblefield who is the third administrative regional presiding

 7   judge and I asked him if he felt like there was any sort of

 8   conflict of interest for me to hear this election issue.           It's

 9   my understanding that the purpose of this suit is simply a data

10   collection issue, it will not change the outcome of any

11   election.    It is simply to collect data that is required to be

12   reported to the Secretary of State that was not picked up in

13   the early voting through our new election system.

14                    Judge Stubblefield indicated to me that he did

15   not believe that there was a conflict of interest but I wanted

16   to put that on the table and I want to hear if anybody has any

17   objection.   In particular, Ms. Gilby, as chair of the

18   democratic party; do you have any objection to this judge

19   hearing this matter?

20                    MS. GILBY:   Your Honor, I do not.

21                    THE COURT:   Thank you.    Mr. Armbruster, as chair

22   of the republican party, do you have any objection for me

23   hearing this election case?

24                    MR. ARMBRUSTER:    Your Honor, I do not.

25                    THE COURT:   Thank you very much.      Is there


                       Mandi M. Alvarez, CSR
Case 6:21-cv-00043-ADA-JCM Document 1-11 Filed 01/18/21 Page 6 of 16
                                                                             6



 1   anyone else that wishes to be heard and state any objection for

 2   me hearing this case today?

 3                    (No Response)

 4                    MS. FRANCIS:    No, Your Honor.

 5                    THE COURT:   Hearing no objection then I will

 6   proceed.   Ms. Francis, you may proceed.

 7                    MS. FRANCIS:    Thank you, Your Honor.     Just as a

 8   brief overview, I'm sure you've read the petition but this

 9   petition stems from the recent November 3rd, 2020 election

10   cycle, particularly in Williamson County Texas, where we held a

11   joint general election where multiple political entities, the

12   county, multiple cities, school districts, joined together to

13   have a joint election that was overseen by one entity, in this

14   case, the Williamson County Elections Administrator and his

15   office.    Prior to that election, Williamson County purchased

16   new electronic poll books from a certain vendor.         Part of that

17   equipment included some report generating software that would

18   come based on the tabulation of those votes.        Following the

19   in-person early voting period but before election day it was

20   discovered that the precinct-by-precinct return reports were

21   not generated for the in-person early voting ballots which was

22   corrected by the vendor and so for the election day ballots and

23   for the mail-in ballots, this reporting issue did not exist.

24                    In discussing this with the Secretary of State's

25   Office -- and I'll call Mr. Davis to talk a little more about


                       Mandi M. Alvarez, CSR
Case 6:21-cv-00043-ADA-JCM Document 1-11 Filed 01/18/21 Page 7 of 16
                                                                         7



 1   that -- due to the fact that the Texas Elections Code does not

 2   really address procedurally what an elections administrator

 3   could do after the fact to generate these reportings,

 4   particularly for electronic voting, the guidance and direction

 5   from them was that this needed to be presented to a district

 6   court for review and for an order authorizing the re-scanning

 7   and re-tabulation of those votes in order to generate the

 8   reports and so ultimately, that's what we're here for today,

 9   Your Honor, is to request that the Court order that the Central

10   Counting Station reconvene and re-scan and re-tabulate those

11   ballots simply for the purpose of generating the

12   precinct-by-precinct reports which are necessary because we did

13   a joint election, those reports go out to each political entity

14   that participated in the joint election so that they can

15   individually canvass and certify their own elections so it's

16   very important.    With that, I would like to call Mr. Davis, the

17   elections administrator.

18                     THE COURT:   You may proceed, thank you.

19                     MS. FRANCIS:   Thank you, Your Honor.

20                            DIRECT EXAMINATION

21   BY MS. FRANCIS:

22        Q.   Mr. Davis, you were just sworn in.        I'll have you

23   start by stating your name.

24        A.   My name is Christopher Davis.

25        Q.   And how are you employed?


                        Mandi M. Alvarez, CSR
Case 6:21-cv-00043-ADA-JCM Document 1-11 Filed 01/18/21 Page 8 of 16
                                                                            8



 1        A.     I'm employed by Williamson County as the elections

 2   administrator.

 3        Q.     How long have you been with Williamson County in that

 4   capacity?

 5        A.     I've been the elections administrator for Williamson

 6   County since April of 2015.

 7        Q.     Ok.   I just gave a general overview to the Court

 8   about the background leading to why we're here today.         Do you

 9   have anything -- do you disagree with anything that I stated to

10   the Court or that you think needs clarification?

11        A.     I do not.

12        Q.     So can you tell the Court a little bit more about

13   what these precinct-by-precinct return reports are?

14        A.     Yes, thank you.    In any given election, the State

15   election code requires us to not only release to the public, to

16   the county, to participating entities and to the State of

17   Texas, a summary report which is a final and unofficial summary

18   of all returns for all races in an election, the election code

19   requires us to release a precinct level, or what's termed a

20   precinct-by-precinct report as well, and it's this incident or

21   this error that we discovered the day before the election for

22   the early voting in-person ballots that prevented us from being

23   able to generate any kind of precinct report that was anywhere

24   near correct.     We are required to have this report ready along

25   with our summary report and release it in an unofficial yet


                        Mandi M. Alvarez, CSR
Case 6:21-cv-00043-ADA-JCM Document 1-11 Filed 01/18/21 Page 9 of 16
                                                                              9



 1   final capacity to city, school districts and other

 2   participating political subdivisions by Monday the 16th.          They

 3   have a deadline, these political subdivisions, to canvass the

 4   results of this election by the end of Tuesday, November 17th.

 5        Q.    Ok.   And just for clarification for the Court, for

 6   the in-person early voting ballots, your office was able to

 7   generate the summary return?

 8        A.    That's correct.    As part of election night at about

 9   7:01 p.m., we had already generated the correct -- we're

10   certain it's correct -- summary results for early voting in

11   person.   Most mail ballots we had still received some that day.

12   By law, we must wait till the next day for any mail ballots to

13   come in if they're postmarked by the 3rd of November and then

14   of course on election night, election day returns were coming

15   in throughout the evening.     Our final report, our final summary

16   report which included all of early voting in person, all of

17   election day in person and the majority of mail-in ballots that

18   were accepted was released at about 3 a.m. Wednesday morning.

19        Q.    Ok.   And so in this election cycle are you aware of

20   or has anyone addressed any concerns with the actual tabulation

21   of the votes themselves?

22        A.    No, not to my knowledge.

23        Q.    And so we're not here today because of any concern

24   about the votes themselves?

25        A.    At least I'm not.    It's quite clear to my office and


                       Mandi M. Alvarez, CSR
Case 6:21-cv-00043-ADA-JCM Document 1-11 Filed 01/18/21 Page 10 of 16
                                                                         10



 1   in consultation with our vendor, Tenex, that sold us and

 2   configured for our electronic poll book, that this was an error

 3   during the early voting in-person ballot coding that only

 4   affected precinct associations of voter's ballots.         Voters were

 5   being given the correct ballot style, they were voting on all

 6   the precise races and contests that they were eligible for when

 7   they voted in person during early voting.        This is just a

 8   precinct association error.

 9        Q.    Ok and that error impacted simply the reporting, the

10   precinct-by-precinct reporting; nothing else?

11        A.    That's correct.     The scope of this error only affects

12   the reporting of this precinct level that we must, by law, give

13   out and did not affect election night returns -- excuse me,

14   early voting in-person summary returns or our summary report.

15        Q.    Ok.   At some point after this did you confer with the

16   Secretary of State's Office?

17        A.    We did.   On Wednesday, the day after the election, we

18   conferred with them.     Obviously, they were busy on election day

19   as were we.   We were certain on Monday evening that this was

20   not going to affect election day in person because an update

21   had been sent over the air to our election day electronic poll

22   books before the polls opened on the morning of Tuesday the 3rd

23   and we were certain that it wasn't going to affect any summary

24   reports that we were to release in the early voting in-person

25   summary report that night at 7:01 so we waited and we were in


                        Mandi M. Alvarez, CSR
Case 6:21-cv-00043-ADA-JCM Document 1-11 Filed 01/18/21 Page 11 of 16
                                                                        11



 1   contact with Christina Adkins, the chief legal director of the

 2   Elections Division of the Texas Secretary of State on Wednesday

 3   and she informed us that while we had the ability to go back

 4   after Central Count had adjourned -- and it adjourned about

 5   3 a.m. Wednesday morning -- we could go back to the early

 6   voting in-person ballot bins or ballot boxes and begin a

 7   massive sorting operation.      We would need a court order to

 8   reconvene Central Count Station to enable us to re-scan those

 9   ballots through a central count tabulator to generate these

10   precinct level reports.

11        Q.    Ok.   Is that in part because in order to go back

12   after the fact to generate the precinct-by-precinct reports you

13   in effect have to run those ballots through the tabulating

14   machine again?

15        A.    That's correct, and the only way to do that is to

16   reconvene Central Counting Station.

17        Q.    And are you aware of -- does the Texas Election Code

18   authorize you as the Elections Administrator to do something

19   like that unilaterally?

20        A.    If you mean by the reconvening of the Central

21   Counting Station, no, it does not.

22        Q.    Ultimately, was it the guidance of the Secretary of

23   State that in order to proceed with generating these

24   precinct-by-precinct returns that you would need to petition

25   the district court and the county?


                        Mandi M. Alvarez, CSR
Case 6:21-cv-00043-ADA-JCM Document 1-11 Filed 01/18/21 Page 12 of 16
                                                                        12



 1        A.    That's correct, yes.

 2        Q.    As you discovered this error by the vendor and as

 3   you've worked through how to resolve this issue, have you been

 4   in communication with both the democratic and republican party

 5   chairs?

 6        A.    We've been in communication with both parties' chairs

 7   and we've been in communication with the political subdivisions

 8   that are also jointly participating in this election and we've

 9   let them know about this very hearing.

10        Q.    Ok.   Are you aware of any disagreement with this

11   course of action?

12        A.    I am aware of none, no.

13        Q.    When the process of what's, in effect, a re-count

14   should the Court authorize it, will your office open that up to

15   any observers who would generally have a right to observe that

16   process?

17        A.    Yes, the Secretary of State's Office confirmed our

18   understanding that with reconvening Central Count, the ability

19   for political observers or watchers appointed by candidates,

20   parties and specific purpose committees, they are allowed to be

21   present much along the same lines as they were during our

22   normal Central Count Station event.

23        Q.    And have you talked with the political chairs about

24   that process at all yet about what that would look like?

25        A.    Yes, we have.


                        Mandi M. Alvarez, CSR
Case 6:21-cv-00043-ADA-JCM Document 1-11 Filed 01/18/21 Page 13 of 16
                                                                        13



 1        Q.      So ultimately today are you asking that the Court

 2   issue an order authorizing the re-counting, the re-scanning and

 3   re-tabulation of all of the in-person early voting ballots from

 4   the November 3rd, 2020 joint general election in Williamson

 5   County, Texas?     I guess, first, are you asking for the Court to

 6   issue that order for the purpose of the precinct-by-precinct

 7   reporting?

 8        A.      Yes, we're asking the Court to allow us to do those

 9   things for the early voting in-person ballot cards.

10        Q.      Ok.   And are you also asking that the Court order

11   that the Central Counting Station reconvene effective today

12   through November 16th, 2020 on a day-to-day schedule as

13   necessary in order to complete this task?

14        A.      We are, indeed, yes.

15        Q.      And if the Court does issue this order today, would

16   you, as the elections administrator, understand the expectation

17   is that you would communicate what that schedule is to all

18   those who have a right to observe so that they could be there

19   to participate?

20        A.      Absolutely, yes, that is my understanding.

21        Q.      Is there anything else that you wanted to express to

22   the Court that you haven't had a chance to yet?

23        A.      At the moment, no, unless the Court has any

24   questions.

25                      MS. FRANCIS:   I have no further questions,


                         Mandi M. Alvarez, CSR
Case 6:21-cv-00043-ADA-JCM Document 1-11 Filed 01/18/21 Page 14 of 16
                                                                           14



 1   Your Honor.

 2                    THE COURT:    Mr. Davis, just for the record, I

 3   want to make certain that you affirm the other statements that

 4   Ms. Francis made in her opening statement that the facts that

 5   she stated are true and accurate?

 6                    MR. DAVIS:    Yes, Your Honor, they are.

 7                    THE COURT:    Thank you very much.     Does anyone

 8   else who is present want to be heard on this matter?

 9                    (No Response)

10                    THE COURT:    Specifically, Ms. Gilby, do you have

11   any objection to the Court signing this order?

12                    MS. GILBY:    Your Honor, I do not.

13                    THE COURT:    Thank you very much.

14   Mr. Armbruster, do you have any objection to the Court signing

15   this order?

16                    MR. ARMBRUSTER:     Your Honor, I do not.

17                    THE COURT:    Do any of the other entities that

18   are present have any objection to the Court signing this order?

19                    (No Response)

20                    THE COURT:    Thank you very much.     Anything

21   further, Ms. Francis?

22                    MS. FRANCIS:    No, Your Honor.

23                    THE COURT:    I will grant the order as requested.

24   Ms. Francis, if you will please provide me a very specific

25   order and make certain that you talk about it reconvening as of


                        Mandi M. Alvarez, CSR
Case 6:21-cv-00043-ADA-JCM Document 1-11 Filed 01/18/21 Page 15 of 16
                                                                          15



 1   today.   I want you to put in a time that that expires on

 2   November the 16th, whenever it is.         Also as you said at the

 3   very end that Mr. Davis is to communicate and confer with the

 4   party chairs and also all of the other entities about the

 5   procedure and how that will take place so that they can have

 6   watchers there.

 7                     MS. FRANCIS:   I did provide a proposed order but

 8   I will review it and make sure it captures everything and then

 9   re-submit.

10                     THE COURT:   Thank you all very much for

11   appearing today.

12                     (End of Virtual Proceedings 2:02pm)

13

14

15

16

17

18

19

20

21

22

23

24

25


                        Mandi M. Alvarez, CSR
Case 6:21-cv-00043-ADA-JCM Document 1-11 Filed 01/18/21 Page 16 of 16
                                                                        16



 1                          REPORTER'S CERTIFICATE

 2   THE STATE OF TEXAS           )
     COUNTY OF WILLIAMSON         )
 3

 4        I, MANDI M. ALVAREZ, Official Court Reporter in and for

 5   the 425th District Court of Williamson County, State of Texas,

 6   do hereby certify that the above and foregoing contains a true

 7   and correct transcription, to the best of my ability, of all

 8   portions of evidence and other proceedings requested in writing

 9   by counsel for the parties to be included in this volume of the

10   Reporter's Record, in the above-styled and numbered cause, all

11   of which occurred virtually via Zoom and were reported by me.

12        I further certify that this Reporter's Record of the

13   proceedings truly and correctly reflects the exhibits, if any,

14   admitted by the respective parties.

15        I further certify that the total cost for the preparation

16   of this Reporter's Record is $__88.00____ and was paid by

17   _______Mr. Jeremy Bravo_____________.

18        WITNESS MY OFFICIAL HAND this the _____3rd_____ day of

19   ________December____________, 2020.

20

21
                           MANDI M. ALVAREZ Texas CSR #9129
22                         Expiration Date: 08/31/2021
                           Official Court Reporter
23                         425th District Court
                           Williamson County, Texas
24                         Georgetown, Texas

25


                        Mandi M. Alvarez, CSR
